        Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 1 of 10


                                                 Receipt number AUSFCC-6293019
                       United States Court of Federal Claims
                                  Washington DC

_______________________________
                                      )
David Paschane, Aplin LLC, Aplin Labs,)
             Plaintiffs               )
                                      )       No.     20-824C
          v.                          )
                                      )
Robert Wilkie; United States Dept. )
of Veterans Affairs,                  )
             Defendants               )
_______________________________)

                                   COMPLAINT

Comes now the Plaintiff, alleging Breach of Contract, Theft of Intellectual
Property, and Conversion of Property, in this Complaint as follows:

                                   THE PARTIES

   1. David Paschane, Ph.D., is a U.S. Veteran who offered assistance to the U.S.
      Department of Veterans Affairs, especially in regard to updating their
      automated processing systems, particularly through PASS technology.

   2. Aplin LLC and Aplin Labs are each separately incorporated corporations
      owned and operated by Paschane to develop and provide such PASS
      technology.

   3. Robert Wilkie is the Secretary of the U.S. Department of Veterans Affairs.

   4. The U.S. Department of Veterans Affairs (hereinafter “VA”), is a federal
      agency devoted to serving Veterans, particularly by providing Veterans
      benefits and healthcare earned by veterans through their service to the
      United States military.


                                          1
     Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 2 of 10




                                JURISDICTION

5. Jurisdiction in this matter arises under 28 U.S.C. Sect. 1491 (a)(1).

                           ALLEGATIONS OF FACT

6. VA executives hired a Veteran owned small company by contract to fix their
   outdated accounting automation. The contract specified the use of PASS
   technology, which was well known in VA because of praise regarding PASS in
   Computerworld magazine (Exhibit 1).

7. A small Alaskan company, owned and operated by Paschane, Aplin Labs,
   created PASS in 1994, using its processing to improve health care, for which
   VA was receiving heavy scrutiny and criticism for slow care and long wait
   times.

8. Paschane is an Army medic veteran who started Aplin Labs, a research and
   development company, in 1994. Aplin is best known for an applied research-
   based technology called Performance Architectural Science Systems, or
   PASS.

9. After completing his doctorate and receiving a Presidential Management
   Fellowship, Paschane decided to pause Aplin Labs and work for the U.S.
   Department of Veterans Affairs (VA). While at VA, he used PASS designs to
   help VA executives lead fundamental reforms. Paschane’s PASS work was
   officially recorded as his own in the federal record, at VA119A13RO134
   (Exhibit 2). In 2013, Paschane’s PASS-based innovation at VA was reported in
   Computerworld magazine as a means of reducing VA bureaucracy.

10.When the PASS technology demonstrated remarkable improvements in VA
   processes, one of the VA executives attempted to steal a copy while he was
   under investigation for abusing his authority (Exhibit 3).

11. Eventually, the full PASS technologies demonstrated a forty times
   improvement in processing capabilities at the VA (Exhibit 4, page 5).



                                       2
     Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 3 of 10




12. Rather than simply license the PASS technology from the Veteran’s software
   company, VA executives stole a test copy that was being tested on their
   servers, cancelled the licensing process, terminated the Veteran’s company,
   and refused to pay the outstanding bill for processing services, $412,500.

13. Meanwhile, VA executives repeatedly reported the process cost savings of
   the PASS technology as ultimately totaling $43 million (Exhibit 5, Exhibit 6).
   Yet, they lied to a Congressman who asked about how they acquired the cost
   saving software technology (Exhibit 7).

14. The Veteran hired lawyers to challenge the VA in federal court, but the
   company’s lawyers, Offit Kurman, misrepresented their ability to challenge
   the VA and used the case to quadruple their quoted charges.

15. The bottom line is that when a Veteran’s company tried to fix the VA’s
   problems, the old guard stole their software and refused to pay for the
   services of the Veteran and his companies.

16. In 2012, VA was under Congressional review for fraudulent spending on
   travel and conferences, resulting in an OIG report and Congressional
   accountability specific to the VA (P.L. 112-154, Sec. 517), and then all
   agencies in six more laws (Exhibit 8).

17. In the same Computerworld article about Paschane’s work, a VA senior
   executive, Volney Jim Warner (hereinafter “Warner”), was interviewed, and
   he reported that he was pursuing PASS technology to resolve VA’s
   conference spending problem (Exhibit 1). That spending problem resulted
   because 80% of its cases needed to be reworked because of employee errors
   (Exhibit 5), its use of poorly organized data systems, and its long process
   causing cancellation of critical doctor training, to the detriment of the quality
   of health care for Veterans.

18. Seeing what PASS technology designs had accomplished in other offices,
   Warner sponsored a PASS-based project within the VA to assess and redesign
   accountability over conference spending. He noted his intention was to
   eventually pursue an enterprise wide solution based specifically on principles
   used in PASS technology (Exhibit 9). A prime contractor, Morgan 6,

                                       3
    Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 4 of 10




   established a limited use agreement with Aplin Labs to use PASS technology
   within their process design services for the VA (Exhibit 10). Morgan 6
   established a subcontract agreement with Aplin LLC (Exhibit 11) to provide
   expert assessment, design, and testing based on PASS technologies. Aplin
   LLC was formed in 2013 to separate its government services from Aplin Labs’
   research and development.

19. Through the PASS project, Paschane demonstrated to Warner and his team
   how they could use their previously licensed software, such as Microsoft
   tools, to mimic some of the capabilities of PASS technology. The Morgan 6
   subcontract only allowed for prototyping, not the direct acquisition of PASS
   technology as an operational system.

20. When a prototype of PASS technology, called EMAP by VA, proved effective
   to VA leadership (Exhibit 12) and the VA OIG (Exhibit 13), and Aplin Labs
   demonstrated that the full PASS technology could perform four times better
   than the prototype, Warner and his Deputy Manny Dominguez, excitedly
   promoted themselves as solving the VA’s conference spending problem.
   Warner even submitted a memo to the rest of VA letting them know that he
   was going to offer them conference planning and reporting to Congress as
   an internal service, where his office would charge other offices for his
   support (Exhibit 14).

21. During a PASS project review (Exhibit 15), Dominguez was reminded that VA
   did not yet have a license to use EMAP (PASS technology), now called EMAP
   2.0 to distinguish it from the prototypes. Dominguez was caught writing in
   an email to his employees his intent to steal PASS technology (Exhibit 3).
   Aplin Labs reported the email to the OIG, but there was no response.

22. Dominguez, who threatened to steal PASS technologies, was removed from
   his position (Exhibit 16) for what was likely to be software theft and
   conversion, which was internally reported by employees as an OIG
   investigation worth $11 million in losses. But the investigation and removal
   did not become a public report.

23. The PASS technologies revealed that VA was under-reporting events that
   were estimated to cost over $100 million to Congress, and employees

                                     4
     Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 5 of 10




   attempted to use cruise ships or other “unaccustomed locations” 800 times
   for training (Exhibit 17). Another internally reported investigation that was
   unpublished was that the previous Secretary was caught using travel for an
   extramarital affair, for which the President removed him from office. To this
   day, OIG reports that its conference travel is compliant with federal laws, and
   that its 2020 budget request before Congress suggests they are using VA
   resources to save money on such events, a capability that is due to the use
   of EMAP, stolen from Paschane.

24. After Dominguez left VA, Warner decided he was ready to make the PASS
   technology, which was designated as EMAP, the enterprise-wide tool for
   managing and reporting conferences. In support of the average of 12,000
   Department training events a year, the PASS technology, EMAP,
   demonstrated that it could reduce rework from 80% to zero, and reduce the
   average 40-hour case time for such work to less than one hour (Exhibit 4,
   Exhibit 5, Exhibit 6).

25. During the contract formation with Aplin LLC, VA presented a plan to do
   minimal updates to current policy-required data formats, through an EMAP
   installation for $250,000, and reported that they would complete the
   software license through the VA IT office. After a lengthy contract formation
   process, at the time to sign the contract, VA employees changed hard to find
   contract language without disclosure, which created significant material
   impacts, and kept the contract under dispute.

26. With the understanding that VA would resolve the contract, license the PASS
   software, and pay for its required software requests, Aplin LLC complied with
   the contract, despite the disputed language. Without disclosure to Aplin LLC,
   Warner’s team was notified that the contract officer had left the VA. In
   actions affirmatively misleading Aplin LLC, Warner’s team continued to make
   software modification requests and delayed the software license as if they
   were representing the contracting officer, who was not present for 7 months
   (Exhibit 18, Exhibit 19). In further affirmative misrepresentation, although a
   VA IT employee (Prince Reynolds) contacted Aplin LLC about processing the
   PASS technology license (Exhibit 20), he left VA, and Warner’s staff actively
   prevented the license from being completed (Exhibit 21). Paschane reported


                                      5
     Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 6 of 10




   this suspicious conduct to an overseeing VA official (Paula Molloy), who took
   some action (Exhibit 22), but she also left the VA.

27. Aplin Labs then took the total contract dispute to members of Congress.
   Congressman Hultgren wrote VA about the case but did not receive a
   response before leaving office (Exhibit 23). Congressman Foster’s staff
   confirmed by email that Warner knew that the PASS technology is written in
   an uncommon programming language, and that he was offering to provide
   it to other agencies at no cost, which would have been illegal (Exhibit 7). The
   VA provided a poorly written response about the disputed contract to
   Foster’s office, in which the VA manager fraudulently claimed that he “made
   the algorithms” of the PASS technology (Exhibit 24). The uncommon
   language is Go, and it required special approval from the VA IT office to allow
   it to be added to their servers (Exhibit 25).

28. After VA accepted PASS technology as their enterprise operating system
   (Exhibit 26), but did not complete the software license, Aplin Labs called on
   VA leaders to complete the technology license and pay for finished services
   (Exhibit 27, Exhibit 28). VA refused to cooperate and attempted to abuse the
   disputed contract again, so Aplin Labs reported the contract
   misrepresentation in the official federal Contractor Performance Assessment
   Report (Exhibit 29). During this time, Aplin LLC quickly provided all required
   services in an optional contract period.

29. Soon thereafter, VA terminated the contract on fraudulent claims (Exhibit
   30), which were refuted, with evidence, by Paschane (Exhibit 31).

30. When VA terminated Aplin LLC, they refused to pay for the completed
   services under the contract, a bill of $412,500, though all services were
   provided, and in excess of requirements. The total out of scope work,
   detailed in time sheets, was $1,194,211.50 (Exhibit 32, page 31). At the time,
   the market cost of using Aplin Labs’ PASS technology, EMAP, is $50 per user,
   per year. The EMAP 2.0 software is a robust, online enterprise copy that
   stores user access for every VA office and employee. With at least 1,532,243
   employee-years with EMAP access since April 2017, the total cost is
   $76,612,150.


                                      6
     Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 7 of 10




31. On October 12, 2016, VA manager Chris Nelson, working for Warner,
   submitted an internal VA request for funds, estimating that PASS technology
   saved VA $13 million Exhibit 5). In another document, another VA manager
   under Warner explained that subsequent annual cost savings equaled $7
   million (Exhibit 6), which defined the total cost savings to date as $43 million.

32. VA Deputy Director Manny Dominguez stole the PASS technology from
   Paschane, which has enabled Dominguez to market software products built
   on PASS to a broad customer base especially during the Coronavirus
   Pandemic, with many professionals forced to work quarantined from their
   homes. The exact full extent of those profits stolen from Paschane will be
   further determined in discovery, but Paschane now estimates they will total
   at least $5 million.

33. PASS provides the ability to manage employees work remotely, organizing
   tasks to allow for automatic tracking of work by employees without causing
   them anxiety about being watched. This would have been a huge help with
   telework and telemedicine needs in the US especially now with the
   quarantines and stay at home orders stemming from the COVID-19 global
   Pandemic.

34. Major health systems, like VA, are at high risk for losses and failures unless
   they track such major health incidents, and focus their training dollars on
   mitigating each one explicitly, with follow-up to track the real effects. This is
   exactly what PASS software does, especially with the Training Value Indicator
   (TVI), which Paschane added into the EMAP 2.0 version that VA uses. TVI also
   has its own major value proposition in the market, which was also stolen
   from Paschane, depriving him of a record of success that he could have used
   to market his software further in the market. Indeed, TVI added to the
   benefit to VA of its intellectual property theft. Both that benefit and the
   added value to Paschane of marketing that benefit of his software is
   conservatively valued at another $10 million.

35. Furthermore, all agencies of the federal government have the same
   requirements that the VA does to monitor and track expenses. Plaintiffs
   arranged a meeting with the Treasury Department to submit a proposal for
   full servicing throughout the U.S. government with PASS technology,

                                       7
     Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 8 of 10




   covering at least 2 million more users. With a licensing fee of $50 per user
   per year, that resulted in another loss to Plaintiffs of more than $76,612,150.

36. Plaintiffs also sought to license their PASS technology to China, to monitor
   and track the training, conferencing, telework, and telemedicine costs of that
   nation’s major health system costs for the people of that nation. VA’s abuse
   of veteran Paschane and theft of his intellectual property, which would have
   validated the value of the PASS technology, resulted in a further loss to
   Plaintiffs of at least another $76,612,150.

                  First Cause of Action – Breach of Contract

37. All of the 36 allegations above through Paragraph 36 are fully reincorporated
   herein as if completely restated.

38. VA entered into a contract and subcontract with Aplin LLC, and Aplin Labs,
   both owned by Paschane, for use of its PASS technology, to control the VA’s
   costs for travel, conferences, training, and to improve timely health care
   services for veterans. This technology provided multiple millions in savings
   for the VA, enabled the VA to comply with applicable law, and resulted in
   better health care with fewer delays for veterans. Yet, VA has refused to
   provide payment due under those contracts.

39. Consequently, VA is liable for all damages to Paschane, Aplin LLC, and Aplin
   Labs for such Breach of Contract.

           Second Cause of Action – Theft of Intellectual Property

40. All of the 39 allegations above through Paragraph 39 are fully
   reincorporated herein as if completely restated.

41. VA officials stated their intent to steal PASS technology from Paschane,
   Aplin LLC, and Aplin Labs. They discussed licensing of PASS technology with
   all three Plaintiffs, but failed to carry out any such licensing. They discussed
   further contracts with Paschane, Aplin LLC, and Aplin Labs, but failed to
   enter into those contracts. Plus, VA officials were dismissed for engaging in
   such theft of intellectual property. As a result, VA benefitted from use of

                                       8
        Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 9 of 10




      PASS technology in different formats, from prototypes to direct use of the
      technology, for years, resulting in benefits of such use worth millions.

   42. Consequently, VA is liable to Paschane, Aplin LLC, and Aplin Labs for Theft
      of Intellectual Property, and all resulting damages from such theft.

            Third Cause of Action – Misrepresentation and Conversion

   43. All of the 42 allegations above through Paragraph 42 are fully
      reincorporated herein as if completely restated.

   44. VA discussed further contracting with Aplin LLC and Aplin Labs, and
      licensing of PASS technology, without any intent to carry out such
      contracting or licensing, as evidenced by VA never informing Aplin LLC and
      Aplin Labs that officials previously engaged in such contracting and
      licensing discussions had left the VA. Plus VA falsely cancelled contracts
      already engaged with Aplin LLC and Aplin Labs. Plus, VA officials were
      dismissed for engaging in intellectual property misrepresentation.

   45. Paschane, Aplin LLC and Aplin Labs relied on this fraudulent conduct of the
      VA.

   46. Consequently, VA is liable to Paschane, Aplin LLC, and Aplin Labs for all
      damages resulting from such contracting, licensing, and intellectual
      property misrepresentation and conversion.


WHEREFORE, Plaintiffs Paschane, Aplin LLC, and Aplin Labs respectfully request
this court to award Plaintiffs damages of $289,446,161.50, plus $3 million in
punitive damages, for a total of $292,446,161.50, plus all costs of this action.

Date: July 8, 2020




                                             ______________________

                                         9
Case 1:20-cv-00824-PEC Document 1 Filed 07/08/20 Page 10 of 10




                                   Peter J. Ferrara
                                   Attorney at Law
                                   DC Bar No. 383128
                                   21132 Boston Terrace
                                   Suite 203
                                   Sterling, VA 20166
                                   peter.ferrara@peterferraralaw.com
                                   703-546-6814




                              10
